Exhibit 10.14

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Termination Agreement”), is entered into by and
between Auxilium Pharmaceuticals, Inc. (“Auxilium”), a company incorporated
under the laws of Delaware with offices at 40 Valley Stream Parkway, Malvern, PA
19335, USA, and Ipsen Pharma GmbH (“Ipsen”), a company incorporated under the
laws of Germany having a registered office at Einsteinstrasse 30, D-76275
Ettlingen Handelregister HRB Nr 1552 E, Karlsruhe.

WHEREAS, Auxilium and Ipsen (the “Parties”) have entered into a license and
distribution agreement relating to Testim 1% testosterone gel dated March 26,
2004 (the “License Agreement”), a supply agreement dated September 30, 2004 (the
“Supply Agreement”), a technical agreement dated September 30, 2004 (the
“Technical Agreement”) and a pharmacovigilance agreement dated October 4, 2004
(the “Pharmacovigilance Agreement; and

WHEREAS, the Parties previously entered into Amendment No. 1 to the License
Agreement on or about August 2, 2004, Amendment No. 2 on or about September 2,
2004, Amendment No. 3 on or about October 19, 2004, and Amendment No. 4 on or
about February 1, 2008; and

WHEREAS, Auxilium and Ipsen now mutually desire to terminate the License
Agreement, the Supply Agreement and Technical Agreement and to amend the
Pharmacovigilance Agreement :

THE PARTIES DO HEREBY AGREE AS FOLLOWS:

1. DEFINITIONS

 

  1.1 “Termination Agreement” shall have the meaning ascribed to it in the
Recitals.

 

  1.2 “Effective Date” as used in this Termination Agreement shall mean the last
date of signing of this Termination Agreement.

 

  1.3 “License Agreement” shall mean the License and Distribution Agreement
between Auxilium and Ipsen relating to Testim 1% testosterone gel and dated
March 26, 2004, as amended.

 

  1.4 “Marketing Authorizations” shall mean the Marketing Authorizations as
defined in the License Agreement and listed in Appendix A of this Termination
Agreement.

 

  1.5 “Notification Date” means the date upon which Auxilium notifies Ipsen of
the identity of the third party to whom Ipsen shall transfer the Marketing
Authorizations (the “Transferee”).

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

  1.6 “Termination Date” means the first to occur of either (a) the Transfer
Date of the last Marketing Authorization from Ipsen to Auxilium or Transferee,
or (b) two (2) years from the Effective Date.

 

  1.7 “Transfer Date” shall mean, on a country-by-country basis, the date on
which the transfer of the Marketing Authorization to Auxilium or the Transferee
is completed.

 

  1.8 “Transferee” mean a third party designated by Auxilium to be appointed
Marketing Authorizations holder.

 

  1.9 “Transition Period” means the period of time beginning on the Notification
Date and ending on the Termination Date.

All other capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the License Agreement.

2. TERMINATION OF LICENSE AGREEMENT, SUPPLY AGREEMENT AND TECHNICAL AGREEMENT

2.1 Termination

(a) Except as amended under this Termination Agreement as of the Effective Date,
the License Agreement, the Supply Agreement and the Technical Agreement shall
continue to be effective between the Parties until the Termination Date. At the
Termination Date, the License Agreement, the Supply Agreement and the Technical
Agreement shall be terminated except for the clauses which shall survive
pursuant to Section 9 of this Termination Agreement.

(b) As of the date of receipt by Ipsen of the Upfront Payment as set forth in
Section 3 (a) of the Termination Agreement, the definition of “Territory” shall
be amended so that the only countries included in the Territory will be:
Germany, United Kingdom, Italy, Spain, Greece, Belgium, Netherlands, Sweden,
Finland, Norway, Denmark, Iceland, Ireland, Luxembourg, and Portugal.

2.2 Transition Activities; Cooperation

(a) As of the Effective Date and until the end of the Transition Period, on a
country-by-country basis, the Parties shall continue to be bound by the terms of
the License Agreement, the Supply Agreement and the Technical Agreement as may
be amended by this Termination Agreement, for each country where the Marketing
Authorization has not yet been transferred to Transferee. On the Transfer Date
in each country, that country will be removed from the definition of Territory
in the License Agreement and the Supply Agreement, without the necessity of
further amendment.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

2



--------------------------------------------------------------------------------

(b) Auxilium will notify Ipsen of the designation of the Transferee as soon as
possible (“Notification Date”), but not later than six (6) months after the
Effective Date.

(c) After the Notification Date, the transfer of Marketing Authorizations shall
commence and proceed as provided in Section 5 below; provided, however that in
the event Auxilium fails to designate a Transferee within six (6) months after
the Effective Date, all Marketing Authorizations not yet transferred shall be
transferred directly to Auxilium.

(d) Each Party shall bear its internal costs during the Transition Period
including costs incurred as a result of the transference of the Marketing
Authorizations. Transferee (or Auxilium) shall bear all external costs relating
to the transfer of the Marketing Authorizations including any variation of the
Marketing Authorizations necessary to implement the transfer of the Marketing
Authorizations and the related obligations of the holder of the Marketing
Authorizations including without limitation, changes in batch release site and
changes in analytical testing. Auxilium shall pay to Ipsen or cause the
Transferee to pay to Ipsen any invoices evidencing such external costs within
thirty (30) days from receipt from Ipsen.

2.3 Transitional Commercial Obligations

(a) As of the Effective Date and until the end of the Transition Period, and on
a country-by-country basis:

 

  i. Ipsen shall continue to sell the Product, recognize revenues and pay
royalties to Auxilium corresponding to Net Sales made until the Transfer Date
under the terms and conditions of the License Agreement as may be amended by
this Termination Agreement; and

 

  ii. Auxilium shall supply the Product to Ipsen under the terms and conditions
of the Supply Agreement as may be amended by this Termination Agreement.

(b) After the Transfer Date, Transferee and/or Auxilium shall solely be
responsible for manufacturing, importing, promoting and selling the Product to
third parties for orders placed before the Transfer Date but not yet delivered
by Ipsen and for orders placed after the Transfer Date.

(c) At the Transfer Date, and on a country-by-country basis, Ipsen shall sell to
Auxilium, and Auxilium shall purchase from Ipsen, Ipsen’s existing inventory of
Product with a minimum shelf life of [**] (the “Remaining Inventory”) at a price
of $[**] per unit; provided, however, that Auxilium shall only purchase
Remaining Inventory if the

 

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

3



--------------------------------------------------------------------------------

sale of the Remaining Inventory by Transferee is not prohibited by applicable
laws or regulations. Auxilium shall deliver to Ipsen Product ordered by Ipsen
after the Effective Date with a shelf life of no less than [**]. Ipsen may
deliver the Remaining Inventory purchased by Auxilium directly to the
Transferee, at Auxilium’s cost.

(d) Ipsen shall be responsible for batch release and supply for orders received
in countries where Ipsen still holds the Marketing Authorization until the
Transfer Date. Transferee shall be responsible for batch release and supply
after the Transfer Date on a country by country basis and subject to the
approval of the variation set forth in Section 5.3 (a). Auxilium shall use its
commercially reasonable effort to either (i) act as batch release site,
(ii) hire a contractor that will provide for interim batch release services
during the Transition Period, or (iii) enter into an agreement with a Transferee
that will provide for interim batch release services during the Transition
Period, as promptly as possible and in any case before the filing of the Type IA
variation referred to in Section 5.3 (a). Auxilium, Ipsen and the Transferee
shall enter into a quality agreement as promptly as possible after the Effective
Date (and no later than 30 days as from the Effective Date) to govern quality
issues and responsibilities during the Transition Period (the “Quality
Agreement”).

(e) Ipsen authorizes Auxilium or Transferee to use, market, sell and distribute
the Remaining Inventory purchased from Ipsen pursuant to this Section with
Ipsen’s packaging and marks for a period of up to six (6) months after the
Transfer Date, to the extent such use, market, sale or distribution is allowed
by applicable law and regulation.

(f) Auxilium, Ipsen and Transferee will form a joint committee to manage the
successful and prompt transition of the marketing, sale and distribution of the
Product from Ipsen to Transferee (the “Transition Committee”). The Transition
Committee shall not have the right to amend this Termination Agreement. Any
decision of the Transition Committee shall be taken unanimously. The Transition
Committee shall conduct regular telephone conference meetings to exchange status
updates and to discuss strategy.

2.4 Transitional Financial Obligations

(a) Product Returns.

(i) Ipsen will be responsible for issuing credits or other forms of
reimbursement, at its own expense, in connection with all Product sold in a
country by Ipsen prior to Transfer Date for that country which is returned after
the Transfer Date, and shall process and issue credits (or render reimbursement
in such other form as Ipsen may determine) for all such returned Product in
accordance with Ipsen’s standard policy of product returns.

 

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

4



--------------------------------------------------------------------------------

(ii) Auxilium or Transferee shall be responsible for issuing credits or other
forms of reimbursement, at its own expense, in connection with all Product sold
in a country by Auxilium or Transferee after the Transfer Date, and shall
process and issue credits for all such returned Product in accordance with
Auxilium’s or Transferee’s standard policy of product returns.

(b) Government Rebates.

Ipsen will be responsible for all rebates pursuant to any government rebate
programs with respect to government claims for the Product sold by Ipsen before
the Transfer Date.

(c) Commercial Rebates.

Ipsen will be responsible for all rebates with respect to the Product sold by
Ipsen before the Transfer Date which are owed to any managed care provider,
wholesaler or retailer with whom Ipsen had entered into a commercial rebate
agreement, and Ipsen shall process and issue any such rebate.

(d) Chargeback Claims.

Ipsen shall be solely responsible for all chargeback claims for the Product sold
by Ipsen before the Transfer Date to the extent a chargeback invoice with
respect to each such claim is dated (i.e. date of sale from the wholesaler to
the wholesaler customer) prior to Transfer Date.

(e) Mutual Expectations Regarding Product Returns.

The Parties anticipate that it is likely that by December 31, 2009, Ipsen will
have complied with any financial obligations it has under Section 9.10 of the
License Agreement in respect of Product returns.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

5



--------------------------------------------------------------------------------

3. PAYMENTS

Auxilium shall make the following payments to Ipsen in full and complete
satisfaction of all financial obligations under the Termination Agreement (with
the exception of those obligations set forth herein). Auxilium shall make such
payment by wire transfer of immediately available funds to an account designated
in writing by Ipsen.

Auxilium agrees to pay Ipsen:

 

  (a) $750,000 (US dollars) as an up-front payment within fifteen (15) days of
the Effective Date (the “Upfront Payment”);

 

  (b) $[**] (US dollars) within thirty (30) days of the Transfer Date of the
Marketing Authorizations for each of the following countries: [**] (total
$[**]); and

 

  (c) $[**] (US dollars) within thirty (30) days of the Transfer Date of the
Marketing Authorizations for each of the following countries: [**] (total
$[**]); and

 

  (d) $[**] (US dollars) within thirty (30) days of the Transfer Date of the
Marketing Authorizations for each of the following countries: [**] (total
$[**]); and

 

  (e) $[**] (US dollars) within thirty (30) days of the Transfer Date of the
Marketing Authorizations for each of the following countries: [**] (total
$[**]).

All amounts shown in the Termination Agreement are stated net and exclude any
sales, turnover, income, revenue, value added or other taxes levied on account
of or in connection therewith.

4. INTELLECTUAL PROPERTY / PRODUCT DOCUMENTATION

4.1 Ownership of Intellectual Property. Any right, title or interest in any
intellectual property rights relating directly to the Product owned by Ipsen and
developed, conceived or reduced to practice by Ipsen during the Term (“IP
Rights”) shall be assigned to Auxilium, and in the event that Ipsen becomes
aware of the existence of any such IP Rights, it will provide prompt written
notice to Auxilium of same, including without limitation, a written description
of such IP Rights.

 

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

6



--------------------------------------------------------------------------------

4.2 Product Documentation. Ipsen shall provide to Auxilium within sixty
(60) days of Effective Date copies of select promotional materials as examples
of the promotional activities conducted by Ipsen during the Term; provided,
however that neither Auxilium nor the Transferee shall use these promotional
materials without Ipsen’s consent.

5. REGULATORY, QUALITY AND PHARMACOVIGILANCE

5.1 Transfer of Marketing Authorizations:

 

(a) Subject to applicable European Union laws and regulations, Ipsen shall use
reasonable commercial efforts to hold the Marketing Authorizations in its name
until such Market Authorizations have been transferred to Auxilium or Transferee
on a country by country basis.

 

(b) Ipsen, Auxilium and Transferee shall cooperate to expeditiously transfer all
Marketing Authorizations, as well as all regulatory, and pharmacovigilence
documents deemed necessary for continuation of Product sale and maintenance of
each Marketing Authorization in the Territory.

 

(c) Auxilium shall (and shall cause the Transferee to) use its best efforts to
assist Ipsen in transferring all the Marketing Authorizations in a timely
manner. It is the intent of Auxilium and the Transferee that all Marketing
Authorizations be transferred to the Transferee.

 

(d) After the Notification Date, and subject to Ipsen having been provided
sufficiently in advance with all relevant information required to file the
Marketing Authorizations transfers in each country by Auxilium and/or
Transferee, Ipsen shall take all necessary measures within its control to
transfer the Marketing Authorizations (i) for [**], each within [**] of the
Notification Date and (ii) [**] within [**] of the Notification Date. Ipsen
shall not be responsible for any delay in the transfer of the Marketing
Authorization(s) caused by Regulatory Authorities, Auxilium, Transferee or by
any other causes which are not within Ipsen’s control. If the Transfer Dates for
[**] are beyond the [**] period, or [**] beyond the [**] period, as a result of
such delays by Regulatory Authorities, then these periods shall be extended by
the amount of time attributable to such delays.

 

(e) In the event that the requested transfer of any Marketing Authorization is
denied by a Regulatory Authority, the Parties will discuss in good faith the
appropriate measures to be taken.

 

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

7



--------------------------------------------------------------------------------

(f) The Parties acknowledge that the use of the dossier to support a second
round of MRP applications for the product and any information contained therein,
including any update of such documentation, will be made solely by Transferee
(or Auxilium) at Transferee’s (or Auxilium’s) costs.

5.2 Pharmacovigilance:

 

(a) Auxilium and Ipsen shall promptly execute an amended pharmacovigilance
agreement (the “Amended PV Agreement”) which shall provide for each Party’s
obligations in terms of safety data reporting procedures along the following
lines:

 

  (i) During the Transition Period and before the Transfer Date on a country by
country basis, Ipsen shall perform case collection and individual case reporting

 

  (ii) After the Transfer Date, on a country by country basis, Auxilium and
Transferee shall be solely responsible for all pharmacovigilance obligations and
more particularly with case collection and individual case reporting

 

  (iii) Ipsen shall transfer copies of the non-US source documentation from the
case files to Auxilium or Transferee within thirty (30) days of the Transfer
Date, (or within sixty (60) days of Termination Date).

 

  (iv) After the Transfer Date, Ipsen shall promptly (and in any event, in
reasonably sufficient time to allow Auxilium to make any filings with, or
notification to, governmental authorities within the time periods required by
law) notify Auxilium if Ipsen receives a complaint or a report of an adverse
drug experience in respect of the Product. In addition, Ipsen shall cooperate
with Auxilium’s reasonable requests and use Commercially Reasonable Efforts to
assist Auxilium in connection with the investigation of, and response to, any
complaint or adverse drug experience related to Product sold by Ipsen.

5.3 Quality

 

(a) Subject to Ipsen having been provided sufficiently in advance with all
relevant information required to file such variation by Auxilium and/or
Transferee and in particular the batch release site for release of the Product
after the Transfer Date as per Section 2.3 (d), Ipsen shall expeditiously file a
Type IA variation, with all relevant European Union Regulatory Authorities
naming Transferee (or its contractor) as an alternative EU batch release site
for the Product.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

8



--------------------------------------------------------------------------------

(b) Within one (1) month of the Termination Date, Auxilium shall cause the
Transferee to submit a Type IA variation to the appropriate Regulatory
Authorities through the MRP process to remove Ipsen as a batch release site for
the Product.

 

(c) Auxilium shall cause Transferee to exert its Commercially Reasonable Efforts
to appoint as promptly as possible (and in any case within thirty (30) days of
the Notification Date) [**] (or a third party of Transferee’s choice) to
undertake analytical testing of the Product to the EU release Specification on
import to the European Union. If Transferee or Auxilium do not appoint [**] to
undertake analytical testing of the Product, the holder of the Marketing
Authorization on a country by country basis shall file a Type IA variation with
the relevant European Union Regulatory Authorities appointing a third party of
Transferee’s choice to undertake analytical testing of the Product.

 

(d) Ipsen will continue to be responsible for batch release in each country
where Ipsen is commercializing the Product until (i) a Type IA variation adding
Transferee (or its contractor) as an alternative site of batch release has been
completed, and (ii) the Transfer Date has occurred. Thereafter, Transferee will
be responsible for batch release in each such country.

5.4 Regulatory

 

(a) Within thirty (30) days of the Effective Date, Ipsen shall deliver to
Auxilium copies of the following:

 

  1. Authenticated copies by Ipsen of current Marketing Authorizations.
Authenticated shall mean stamped, signed and dated by the respective Ipsen
regulatory Manager as being a genuine copy of the original;

 

  2. Authenticated copies by Ipsen of all variation approval letters to the
current Marketing Authorization for the Reference Member State. Authenticated
shall mean stamped, signed and dated by the respective Ipsen regulatory Manager
as being a genuine copy of the original;

 

  3. Copy of approved SmPC, PIL, Packaging Text (Word and Pdf)

 

  4. Electronic copy of draft previously updated dossier [**] (Word and pdf)

 

(b) Within forty-five (45) days of each Transfer Date, Ipsen shall deliver to
Auxilium originals of files and documents in Ipsen’s possession or control as of
such date relating to the Marketing Authorization in the Territory, and other
relevant information in Ipsen’s possession or control as of such date necessary
to maintain compliance with Regulatory Authorities in the Territory listed below
(hereinafter “Records”):

Regulatory:

 

  1. Marketing Authorization and all submission and approval documents for all
variations

 

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

9



--------------------------------------------------------------------------------

  2. All correspondence with national agencies, including any agency meetings
and briefing packages

 

  3. All safety submissions (single case and periodic reports) and associated
agency correspondence

Quality Affairs:

 

  1. Annual Product quality reports

 

  2. Information on customer complaints and related correspondence for the
Product in Ipsen’s possession

 

  3. All correspondence with any national agencies on quality related matters,
including copies of all inspection reports and correspondence relating to the
Product

 

(c) [**]

 

(d) Communication with Regulatory Authorities;. During the Transition Period:
(i) Auxilium or Transferee shall have the right and opportunity to review,
approve at its sole discretion, or comment on all actions, conduct and
communications with Regulatory Authorities in the Territory, including filings,
reports (including adverse drug experience reports) before they are filed;
(ii) Ipsen will promptly notify Auxilium’s Regulatory Affairs department in
accordance with applicable laws and regulations, and in reasonably sufficient
time to allow Auxilium or Transferee to make any required filings with, or
notification to, Regulatory Authorities within the time periods required by law,
of any inquiry (written or verbal) received by Ipsen related to any of the
foregoing, including without limitation any inquiry received by Ipsen with
respect to the Product (either commercial drug product or commercial samples)
bearing Ipsen’s name on the container-closure; and (iii) Ipsen shall cooperate
with Auxilium’s or Transferee’s reasonable requests and use commercially
reasonable efforts to assist Auxilium or Transferee in connection with any of
the foregoing.

 

(e) Recalls.

 

  (i) From the Effective Date and until the Transfer Date in each country, any
recalls shall be made in accordance with the terms of the License Agreement.

 

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

10



--------------------------------------------------------------------------------

  (ii) From and after the Transfer Date in each country, the holder of the
Marketing Authorization shall be solely responsible for the conduct of, and
shall bear all costs and expenses in connection with, any recalls of the Product
in the Territory (whether sold before or after the Effective Date); provided,
however, that to the extent that any such recall is attributable to Product sold
by Ipsen or its Affiliates prior to the Transfer Date, then costs and expenses
shall be governed by the License Agreement. Each Party promptly (and in any
event within the time periods required by law) shall notify the other Party in
the event that the notifying Party becomes aware that a recall of Product sold
by Ipsen is necessary.

6. Restriction relating to Auxilium Know-How

In order to protect Auxilium’s Confidential Information and know-how, which was
shared with Ipsen pursuant to the License Agreement, Ipsen agrees that until the
Transfer Date on a country-by-country basis and for a period of [**] thereafter,
Ipsen shall not, and shall cause its Affiliates not to promote, market, sell or
distribute any Competing Product in countries where Ipsen formerly marketed,
sold or distributed Testim. For clarity, Competing Product is defined in the
License Agreement.

7. Mutual Releases

7.1 Ipsen

 

(a) As from the Termination Date, and provided that the transitional obligations
of the Parties described in this Termination Agreement are observed and
performed by each Party during the Transition Period, and subject to Ipsen’s
rights to indemnification pursuant to Section 17 of the License Agreement and
paragraph (b) of this Section, Ipsen hereby releases and forever discharges
Auxilium, any Affiliate, and its and their present and former shareholders,
officers, directors, agents, employees, attorneys, successors, and assigns from
any and all debts, liabilities, obligations, promises, covenants, contracts,
endorsements, bonds, controversies, actions, causes of action, judgments,
damages, expenses, claims and demands of any nature whatsoever, known or
unknown, fixed or contingent, in law or in equity, which against Auxilium, Ipsen
had, or now has, or hereafter can, shall or may have jointly, severally, or in
the alternative, for, or by reason of, any matter or cause whatsoever arising
from or related in any manner whatsoever to the License Agreement or Termination
Agreement.

 

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

11



--------------------------------------------------------------------------------

(b) Auxilium shall indemnify and hold Ipsen harmless from and against any and
all loss, including, without limitation, court costs and reasonable attorneys’
fees and expenses regardless of outcome, arising out of any and all governmental
or private actions based upon Auxilium’s or the Transferee’s storage, handling,
promotion, sale and distribution of the Product by Auxilium, the Transferee or
their affiliates, agents or contractors after the Transfer Date, on a country by
country basis, except if, and to the extent that, any such loss is related in
any way to the gross negligence or willful malfeasance of Ipsen, its Affiliates
or Sub-licensee(s).

7.2 Auxilium

As from the Termination Date, and provided that the transitional obligations of
the Parties described in this Termination Agreement are observed and performed
by each Party during the Transition Period, and subject to Auxilium’s rights to
indemnification pursuant to Section 17 of the License Agreement, Auxilium hereby
releases and forever discharges Ipsen, any Affiliate, and its and their present
and former shareholders, officers, directors, agents, employees, attorneys,
successors, and assigns from any and all debts, liabilities, obligations,
promises, covenants, contracts, endorsements, bonds, controversies, actions,
causes of action, judgments, damages, expenses, claims and demands of any nature
whatsoever, known or unknown, fixed or contingent, in law or in equity, which
against Ipsen, Auxilium had, or now has, or hereafter can, shall or may have
jointly, severally, or in the alternative, for, or by reason of, any matter or
cause whatsoever arising from or related in any manner whatsoever to the License
Agreement or Termination Agreement.

8. Announcements

The Parties agree that Auxilium will disclose this Termination Agreement via SEC
filing on or before the fourth Business Day following the Effective Date, and
Ipsen shall not announce or disclose this Termination Agreement until after
Auxilium has done so. Ipsen and Auxilium agree to provide each other with a
draft copy of all announcements and press releases related to this Termination
Agreement with adequate time to review, comment and approve. Such approval shall
not be unreasonably withheld. The Parties agree not to take any action, or make
or publish or cause others, including but not limited to, their respective
officers, directors, employees, sales representatives and agents, to make or
publish, any statement, whether orally or in writing and whether in print,
electronic media or otherwise, which is inconsistent with the press releases or
which libels, slanders or otherwise defames or disparages the other Party, the
Product, its business, management or its services or performance relating to the
Product or which portrays the other Party, its business, management or its
services or performance relating to the Product in a false or misleading manner.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

12



--------------------------------------------------------------------------------

Ipsen shall be solely responsible for any and all communication at Ipsen’s
discretion relating to this Termination Agreement and the related transfer of
Marketing Authorizations towards prescribers with which Ipsen was in contact
during the Term.

9. Survival

Any terms of the License Agreement which by their nature extend beyond its
performance, expiration or termination (including, without limitation, the
Sections listed below) shall survive termination of the License Agreement. In
addition, the following specific sections shall survive this termination of the
License Agreement:

Sections 7.2.2 and 7.2.3 (Sales Reports for past sales)

Section 9.10 (Product Returns)

Section 10.2 (Royalty Payments for sales made prior to termination of the
License Agreement)

Section 10.4 (Taxes)

Section 11 (Audit for sales made prior to the termination of the License)

Section 15 (Confidentiality)

Section 17 (Indemnification)

Section 18 (Insurance)

Section 19 (Force Majeure)

Section 20 (Successors In Interest – Assignment)

10. Entire Agreement

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the License Agreement.

This Termination Agreement constitutes the entire agreement between Ipsen and
Auxilium with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements, discussions and negotiations. Its
terms are contractual and not a mere recital. Ipsen and Auxilium have executed
this Termination Agreement voluntarily, after having obtained advice of counsel,
and with a full and free understanding of its terms, which may not be changed
except by a writing signed by both Ipsen and Auxilium.

If any of the provisions, terms or clauses of this Termination Agreement are
declared illegal, unenforceable, or ineffective in a legal forum, those
provisions, terms, and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Termination Agreement shall remain valid
and binding upon all parties.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

13



--------------------------------------------------------------------------------

This Termination Agreement may be executed in counterparts, each of which shall
be deemed an original, but both of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Termination Agreement
by their duly authorized officers as of the date set forth below.

 

Auxilium Pharmaceuticals, Inc.     Ipsen Pharma GmbH         By:  

/s/ Armando Anido

    By:  

/s/ Joachim Koops

Print:   Armando Anido     Print:   Joachim Koops Title:   CEO and President    
Title:   General Manager Date:   November 24, 2008     Date:   November 19, 2008

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

14



--------------------------------------------------------------------------------

Appendix A – Marketing Authorizations

 

Country

  

MA Approval Date

United Kingdom

   20/06/03

Belgium

   20/12/04

Denmark

   15/09/04

Finland

   28/01/05

Germany

   12/08/04

Greece

   26/04/05

Iceland

   15/09/04

Ireland

   22/04/05

Italy

   03/11/05

Luxembourg

   09/05/05

The Netherlands

   09/12/04

Norway

   02/12/04

Portugal

   28/07/04

Spain

   19/11/04

Sweden

   19/11/04

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

15